Citation Nr: 1044676	
Decision Date: 11/30/10    Archive Date: 12/03/10

DOCKET NO.  09-22 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for diabetes mellitus type II 
associated with herbicide exposure.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2008 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in September 2008, a statement of the 
case was issued in June 2009, and a substantive appeal was 
received in June 2009.   


FINDING OF FACT

The preponderance of the comptetent evidence is against a finding 
that the Veteran has diabetes mellitus type II.


CONCLUSION OF LAW

Diabetes mellitus type II was not incurred in or aggravated by 
the Veteran's active duty service, nor may it be presumed to have 
been incurred in or aggravated by such service.  38 U.S.C.A. §§ 
1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter 
dated May 2008

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence; and Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the Veteran a physical 
examination, obtained a medical opinion as to the etiology and 
severity of the alleged disability, and afforded the appellant 
the opportunity to give testimony before the Board.  All known 
and available records relevant to the issue on appeal have been 
obtained and associated with the Veteran's claims file; and the 
appellant has not contended otherwise.  

Service Connection

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury occurred in service 
alone is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veteran's 
who have served 90 days or more of active service during a war 
period or after December 31, 1946, certain chronic disabilities, 
such as diabetes mellitus, are presumed to have been incurred in 
service if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Applicable law also provides that a Veteran who, during active 
service, served during a certain time period in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent, unless there 
is affirmative evidence to establish that he was not exposed to 
any such agent during service.  38 U.S.C.A. § 1116; see also 
Veterans Education and Benefits Expansion Act of 2001, Pub. L. 
No. 107-103, 115 Stat. 976 (2001). Regulations further provide, 
in pertinent part, that if a Veteran was exposed to an herbicide 
agent (such as Agent Orange) during active military, naval, or 
air service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) are also satisfied: Chloracne or other acneform disease 
consistent with chloracne; Hodgkin's disease; multiple myeloma; 
non- Hodgkin's lymphoma; acute and subacute peripheral 
neuropathy; porphyria cutanea tarda; prostate cancer; respiratory 
cancers (cancer of the lung, bronchus, larynx, or trachea); Type 
II diabetes mellitus, and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).

The Board concedes that the Veteran was in Vietnam and therefore 
presumed to have been exposed to herbicide agents.  The 
determinative question in this case is whether the Veteran does 
in fact have Type II diabetes mellitus.

The Veteran alleges that he was diagnosed with diabetes mellitus 
in May 2008 (40 years after service).  The evidence confirms that 
the Veteran underwent an Agent Orange Registry examination in May 
2008, and that he was diagnosed with diabetes mellitus type II.  
The Veteran states that he was told to file a claim for service 
connection; and that he was given recommendations regarding diet 
and exercise.  The Veteran states that he complied with the 
nutritionists instructions.  He therefore contends that as a 
result, when he underwent his June 2008 VA examination, he no 
longer met the criteria for a diagnosis of diabetes mellitus.  

The Veteran was afforded a VA examination in June 2008 for the 
express purpose of ascertaining whether he has Type II diabetes 
mellitus.  At the June 2008 VA examination, he reported increased 
urination, shortness of breath, and some substernal chest pain 
that occurs fleetingly at rest and is associated with sweating.  
It was noted that a fasting blood sugar of 103 was recorded in 
January 1994 and a fasting blood sugar of 129 was recorded in 
April 2008.  Another fasting blood sugar test was conducted in 
association with the June 2008 examination.  This test result was 
reported as 120.  

The June 2008 examiner thoroughly reviewed claims file.  The 
examination report included an accurate summary of the Veteran's 
medical history.  The report acknowledged the May 2008 assessment 
of diabetes mellitus type II.  However, following examination of 
the Veteran and review of the claims file, the examiner found 
that "there is insufficient documentation of evidence to support 
this diagnosis.  The American Diabetes Association guidelines 
stipulate that the minimal evidence for a diagnosis of diabetes 
mellitus type II is two fasting blood sugars above 126.  The 
Veteran does not have this documentation and as such there is 
insufficient evidence with to support this claim at this time."  

The Board acknowledges the conflicting reports in which the 
Veteran was diagnosed with diabetes mellitus in May 2008, but not 
in June 2008.  It appears that these reports have led the Veteran 
to believe that he had diabetes in May 2008, and that his diet 
and exercise have caused the diabetes to become under control.  
This does not appear to be the case.  Instead, the June 2008 
examiner has explained that there was insufficient evidence in 
the record to support a diagnosis of diabetes mellitus at any 
time.  In short, she is stating that the Veteran never had 
diabetes at all; and that the May 2008 examiner was in error when 
he diagnosed diabetes mellitus type II without first having 
evidence of two fasting blood sugars above 126.  

The Court has held that the Board must determine how much weight 
is to be attached to each medical opinion of record.  See 
Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may 
be placed on one medical professional's opinion over another, 
depending on factors such as reasoning employed by the medical 
professionals and whether or not, and the extent to which, they 
reviewed prior clinical records and other evidence.  Gabrielson 
v. Brown, 7 Vet. App. 36 (1994).  

Adequate reasons and bases, in short, must be presented if the 
Board adopts one medical opinion over another.  In assessing 
evidence such as medical opinions, the failure of the physician 
to provide a basis for his opinion goes to the weight or 
credibility of the evidence in the adjudication of the merits.  
See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  
Other factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Prejean v. West, 13 
Vet. 444, 448-9 (2000).  In some cases, the physician's special 
qualifications or expertise in the relevant medical specialty or 
lack thereof may be a factor.  In every case, the Board must 
support its conclusion with an adequate statement of its 
reasoning of why it found one medical opinion more persuasive 
than the other.

There are substantial and significant factors which favor the 
valuation of the June 2008 VA medical opinion over the opinion of 
the May 2008 outpatient examiner.  

The May 2008 failed to provide any rationale that would support a 
diagnosis of diabetes mellitus type II.  He failed to discuss the 
criteria needed for such a diagnosis.  Specifically, he failed to 
note the American Diabetes Association's guidelines regarding the 
minimal evidence needed to support a diagnosis of diabetes 
mellitus type II.  He failed to cite two fasting blood sugars 
above 126.  On the other hand, the June 2008 VA examiner did 
point out the minimal evidence needed to support a diagnosis of 
diabetes mellitus type II, and she found that there was no such 
evidence.  As such, the Board finds that the June 2008 VA 
examiner's medical opinion is more probative than the finding of 
the May 2008 outpatient examiner.  It is highly significant that 
the Veteran's fasting blood sugar was 120 in June 2008.  This 
specialized test result fully supports the June 2008 examiner's 
opinion that a diagnosis of Type II diabetes mellitus is not 
warranted at this time. 

The Board notes that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation. 38 
U.S.C.A. §§ 1110; see also Degmetich v. Brown, 104 F.3d 1328 
(1997).  It is well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), it was noted that 
Congress specifically limited entitlement for service-connected 
disease or injury to cases where such incidents resulted in 
disability. See also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998) (service connection may not be granted unless a current 
disability exists); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).

The Board notes that the Veteran's statements regarding his May 
2008 Agent Orange Registry examination are highly credible.  As 
noted earlier, the Veteran's contention that he was diagnosed 
with diabetes mellitus type II is supported by the record.  
However, in the absence of two fasting blood sugars above 126, 
the May 2008 diagnosis of diabetes was premature and in error.  

The Board finds that in the absence of a current disability, and 
without a nexus opinion linking any such disability to service, 
the preponderance of the evidence weighs against the claim.  As 
the preponderance of the evidence is against this claim, the 
benefit-of-the-doubt doctrine does not apply, and the claim for 
service connection for diabetes mellitus type II must be denied.  
See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

The Board stresses to the Veteran that if he develops Type II 
diabetes mellitus in the future, he should request that his claim 
be reopened. 


ORDER

The appeal is denied.  


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


